DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
This Action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “file fractal module” and “security chain module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20210397731) in view of Cohen (US 20060045270).
As per claims 1 and 6, Chung discloses a fractal file encryption method and engine, comprising: 
a file fractal module, dividing a confidential file to generate a plurality of file fragments and a file index thereof (see paragraphs [0063], [0065], and [0152] where the file is chunked into fragments and any file to be protected by the system is considered “confidential” because it is to be protected from unauthorized access); 
an encryption server, connecting with the file fractal module and receiving the plurality of file fragments and the file index thereof, then encrypting each of the plurality of file fragments and the file index thereof to generate a plurality of encrypted file fragments and an encrypted file index (see paragraphs [0065]-[0066] and [0154]-[1057] where the chunked portions of the file are encrypted and the metadata including chunk IDs and their order, i.e. fragment index, are encrypted); 
a security chain module, connecting with the encryption server and receiving the plurality of encrypted file fragments and an encrypted file index, then encoding the plurality of encrypted file fragments and the encrypted file index to generate a plurality of encoded file fragment chain and an encoded file index chain (see paragraphs [0065]-[0067] and [0160]-[0168] where the encrypted portions are additionally encoded using an algorithm that can include a key); and 
a distributed queue database, connecting with the security chain module and storing the plurality of encrypted file fragment chains and the encrypted file index chain (see paragraphs [0158] and [0176]).
While the Chung system discloses the encoding of the encrypted values, there lacks an explicit recitation of encrypting the once encrypted values.
However, Cohen teaches a file encryption system that fragments the file, encrypts the fragments and further encrypts the encrypted fragments and the fragment index (see paragraphs [0054]-[0059]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the encryption of the encrypted fragments in the Chung system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been that providing additional encryption increases the security of the data.
As per claims 2 and 7, the modified Chung and Cohen system discloses the confidential file is converted to a fractal default format when fracturing (see Chung paragraphs [0063]-[0065] and [0152] where the file is converted to chunks).
As per claims 3 and 8, the modified Chung and Cohen system discloses a distributed non-filed file fragment queue storage system, which determines node model and combining order of the file index corresponding to the plurality of file fragments (see Chung paragraphs [0065]-[0067] and [0160]-[0168] where the chunk ids are stored in a specific order and each node must have a predefined model to be able to store data).
As per claims 4 and 9, the modified Chung and Cohen system discloses the encryption server encrypted each of the file fragments and the file index with a first encryption key of a random mode of asymmetric calculation (see Chung paragraph [0065] and Cohen paragraph [0054] where the encryption is an asymmetric encryption which must use a randomly generated key), but fails to explicitly disclose the key is derived from a hardware security module.  However, Official Notice is taken that at a time before the effective filing date it would have been obvious to one of ordinary skill in the art to use a HSM to generate a key in the modified Chung and Cohen system because they are well-known and commonly used devices for performing cryptographic operations.
As per claims 5 and 10, the modified Chung and Cohen system discloses after each of the encrypted file fragments enters the security chain module to form the plurality of file fragment chains and the encrypted file index enters the security chain module to form the file index chain; with a hash of the security chain module which is generated with a second encryption key of a random mode of asymmetric calculation, the security chain module encrypts each of the plurality of file fractal chain to generate the plurality of the encrypted file fractal chains and encrypts the file index chain to generate the encrypted file index chain (see Chung paragraphs [0160]-[0168] and [0179]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the encryption of file fragments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419